HER CURIAM.
Action to set aside the foreclosure of a real estate mortgage. Plaintiff appealed from an order sustaining a general demurrer to the complaint.
The only defect in the proceedings complained of by plaintiff is found in that part of the notice of foreclosure naming the hour of the sale. The notice contains the information that the sale will take place at the-sheriff’s office in the city of Minneapolis, “on the 6th day of July, 1908, at 10 o’clock thereof.” The point made is that. *493the hour is not indicated as a. m. or p. m. The statutes of the state require all foreclosure sales to take place “between 9 o’clock a. m. and the setting of the sun,” 1 and it must be assumed that the hour stated in the notice was intended to be. within these limitations, for a sale could not lawfully be held at ten o’clock at night. The omission of the letters “a. m.,” or'the word' “forenoon,” in the notice, was not fatal.
Order affirmed.

 R. L. 1905, § 4462 [Reporter].